Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed. 
Yamashita et al. (US 2007/0071318, hereinafter Yamashita) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Yamashita fails to teach or suggest “… to compare a target gradation value with gradation values of the each of the plurality of blocks, to adjust the gradation values of the each of the plurality of blocks, and to transmit an image of which the gradation values are adjusted to the display device through the communication interface, wherein the sizes of the plurality of blocks are identified based on a background pattern of the display device 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 10 recite similarly allowed limitations.
Dependent claims 2-9 and 11-15 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Yamashita discloses a visual processing device that achieves gradation processing that further enhances the visual effect. The visual processing device 1 is a visual processing device that performs gradation processing for each image region of an input signal IS, and is provided with an image partitioning portion 2, a gradation transformation curve derivation portion 10, and a gradation processing portion 5. The image partitioning portion 2 and the gradation transformation curve derivation portion 10 use a brightness histogram Hm of a wide area image region Em to create a gradation transformation curve Cm of the image region Pm. The gradation processing portion 5 performs gradation processing of that image region Pm based on the gradation transformation curve Cm that has been derived (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696